Mr. Justice Wilkin delivered the opinion of the Court: It is first contended by counsel for defendant, that the court" below erred in holding the plea of the Statute of Limitations' bad. An attempt is made by opposing counsel to sustain that ruling, on the ground that this is an action on a judgment,- and therefore, if the statute could be pleaded at all, the limit-.' ation would be twenty years, instead of five. This position isi not tenable. No judgment is declared on. The suit is for-taxes due on forfeited property. Plaintiff below was only required to show a forfeiture in fact of' delinquent land, at a regular tax sale, for taxes legally due. Saunderson v. Town of LaSalle, 117 Ill. 171; Biggins v. The People, 106 id. 270. The substantial, and, we think, valid, objection to the plea is, that in this action no statute of limitations could run against: appellee, it being a quasi municipal corporation. While the-rule in this State is, that the statute may be interposed to all." actions by such corporations to enforce mere private rights,; it is equally well settled that it is no defense to those involving; public rights. Board of Supervisors of Logan County v. City of Lincoln, 81 Ill. 156; Ramsey v. County of Clinton, 92 id. 225; County of Piatt v. Goodell, 97 id. 84; School Directors v. School Directors, 105 id. 653; The People ex rel. v. Town of Oran et al. 121 id. 650. The question to be determined in this case is, therefore,, does appellee here seek to enforce a private right. This question, we think, must be decided in the negative. A town, under our township organization system, is but a civil division of a county, and exists as a municipal corporation merely for the purposes of carrying on the State government. It can only-levy and collect taxes for the purpose of carrying on that subdivision of such government. It must be admitted that town taxes may be levied for purposes in which the public, generally, are directly interested, such as “constructing or repairing roads, bridges or causeways” within the town. (Rev. Stat. chap. 139, art. 4, see. 40; City of Alton v. Illinois Transportation Co. 12 Ill. 38.) Other improvements may also be lawfully paid for out of a town tax, in which the public at large have as much interest as those residing within the boundaries of the township. We entertain no doubt that the right here sought to be enforced is of such a public nature that no statute of limitations could be interposed against it. The delinquent list produced in evidence, on which the judgment was rendered for the tax in question, showed that “95 ft. N. and S. by 150 ft. E. and W., S. E. corner S. j-, Block 8,” was assessed to one Banning. Immediately following is, “Balance of S. Block 8,” assessed to Thos. Ward. It is insisted that this assessment against Ward is void for uncertainty. It is said, “standing alone” it is uncertain. But it does not stand alone, and, taken in connection with that which precedes it, is perfectly intelligible. A competent surveyor would have no difficulty in identifying the land assessed to Ward, and for the purposes of taxation even that degree of certainty is not always required, less strictness being required than in a grant or conveyance. Law v. The People ex rel. 80 Ill. 268; Fowler v. The People ex rel. 93 id. 116. The contention that a part of the south half of said block was at the time of this assessment owned by one Hyman is not supported by the evidence. There is testimony to the effect that, at the time of the trial, he owned and occupied a house in the south-west corner of the block, but there is no proof whatever that he owned even the house on the first day of May, 1875. We are of the opinion that the action of the circuit court in rendering judgment for plaintiff below for $42.76 debt was right, but are unable to find any authority of law for allowing ten per cent per annum interest on that amount as damages. That rate of interest was allowed from the date of the forfeiture in 1876 to the date of the trial,—a period of fourteen years. This we think was error. The amount due the town at the time the property was forfeited was $42.76. The fact that this amount might have been carried forward, with ten per cent annual interest, and added to the next assessment, and so on annually until collected by that means, gives no authority for the recovery of the same rate of interest in a personal action. Neither can it be said, because a redemption can only be made from a forfeiture by paying ten per cent interest, therefore that rate is recoverable in an action of debt. Section 230 has provided an additional remedy for the collection of taxes on forfeited property. It is purely a personal remedy, enforcible against the person owning the property on the first day of May of the year for which the tax was levied, and against no one else. (Biggins v. The People, 96 Ill. 381.) The judgment when obtained is purely personal, and may be levied on any property of the defendant liable to. execution. (Douthett v. Kettle, 104 Ill. 356.) This personal liability may be enforced though irregularities have intervened in the proceeding which would be fatal to a tax sale. Saunderson v. Town of LaSalle, supra. The most that can be said in this case is, that when this suit was brought the $42.76 was a personal debt against appellant’s intestate, in favor of appellee, which was past due. It is a familiar rule of law that interest can only be recovered when authorized by statute. It was collectible at common law only on an express contract providing therefor. No statute of this State authorizes the recovery of more than six per cent interest on debts past due, and therefore the damages in this case should have been computed at that. rate. Appellant’s motion to dismiss the suit was properly overruled. Besides, the assignment of errors on this record is not sufficient to bring before this court for review the decision of the circuit court on that motion. The judgment of the circuit court will be reversed, and the •cause will be remanded, with directions to proceed in conformity'with the views here expressed. Judgment reversed.